Citation Nr: 0407094	
Decision Date: 03/18/04    Archive Date: 03/30/04

DOCKET NO.  02-08 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from June 1969 to August 1977.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from September 1999 and April 2001 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia.

Unfortunately, for the reasons indicated below, this case 
must be remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

Further development is needed before actually deciding this 
appeal.

As a preliminary matter, the Board notes that the veteran's 
claims file does not indicate the RO obtained his service 
personnel records, or even attempted to, such as by 
contacting the National Personnel Records Center (NPRC).  The 
veteran has referred to documents in his service personnel 
records in several statements submitted to the RO, and he 
submitted partial copies of some of these records, namely, 
written statements by fellow service members and findings and 
recommendations from a psychiatric evaluation regarding his 
desire for conscientious objector status.  However, it 
appears only his service medical records were requested and 
obtained from the NPRC.  So the RO did not make a 
"reasonable effort" to obtain these other relevant records.  
If, per chance, the RO did make a reasonable effort to obtain 
the service personnel records, but these records were 
unavailable, there is no indication these records do not 
exist or that further attempts to obtain them would be 
futile.  See 38 U.S.C.A. § 5103A(b).  



In addition, in the veteran, in an April 1999 statement 
submitted as part of his claim for service connection, 
reported that he had received treatment for his psychiatric 
disorder at the "Vet Centers" in Tampa, Indianapolis, and 
Charlotte, as well as from the Charlotte, North Carolina VA 
outpatient clinic.  Similarly, the Board observes that a 
March 2001 record from M. M. O'Hara, Ph.D., states the 
veteran has been treated for his psychiatric disorder at the 
Charlotte VA clinic and at the 
Winston-Salem, North Carolina VA clinic.  But these records 
are not currently in the claims file and there is no 
indication the RO attempted to obtain these records, 
which may contain important medical evidence or confirmation 
of earlier events.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA is deemed to have constructive knowledge of all VA 
records and such records are considered evidence of record at 
the time a decision is made).  See also VAOPGCPREC 12-95, 60 
Fed. Reg. 43186 (1995) ("...an [agency of original 
jurisdiction's] failure to consider records which were in 
VA's possession at the time of the decision, although not 
actually before the AOJ, may constitute clear and 
unmistakable error....").  As these records are relevant to 
the veteran's claim at issue, they must be obtained.

Accordingly, this case is REMANDED to the RO for the 
following development
and consideration:

1.  Prior to any further adjudication of 
the claim, review the claims file and 
ensure that all notification and 
development required by the VCAA is 
completed in accordance with 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 
2002).  This includes written notice of 
the evidence, if any, the veteran is 
expected to provide in support of his 
claim and the evidence, if any, the RO 
will obtain for him.  Also advise him 
that he should submit any relevant 
evidence in his possession concerning his 
claim.  See Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  



2.  Contact the NPRC and request copies 
of the veteran's service personnel 
records.  If, for whatever reason, 
his military personnel records cannot be 
obtained, such as for example they have 
been lost or destroyed, ask the NPRC 
to expressly confirm this.

3.  Obtain the complete records of the 
veteran's treatment from the Charlotte VA 
Medical Center (VAMC) and the Winston-
Salem VAMC.

4.  Contact the veteran and request him 
to provide the names and addresses of any 
additional health care providers who have 
treated him for his psychiatric disorder.  
After securing any necessary 
authorization, the RO should obtain and 
associate with the claims file records of 
this treatment.  If records cited cannot 
be obtained, notify the veteran in 
accordance with the VCAA.

5.  Then readjudicate the veteran's claim 
in light of any additional evidence 
obtained.  If the benefit sought is not 
granted to his satisfaction, send him and 
his representative a supplemental 
statement of the case and give them time 
to respond before returning the case to 
the Board for further appellate 
consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




